DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. Patent No. 9,524,694), hereinafter Wang.
	In reference to claim 1, Wang discloses an electronic device 100 in Fig. 1, the electronic device in Fig. 6 comprising:
	a memory (148) ;
	a display (20); and
	a processor (142) operatively connected with the memory (148), wherein the processor is configured to:

	change the refresh rate of the display to a first refresh rate (for example buffer refresh rates 20Hz to 12Hz) between the current refresh rate (60Hz) and the target refresh rate (1Hz) before changing the refresh rate of the display to the target refresh rate (col. 8, lines 1-8).
	In reference to claim 2, Wang discloses the processor is configured to change the first refresh rate to the target refresh rate (1Hz) through at least one frequency changing step (12Hz) of changing a frequency value of the display (see Fig. 4).
	In reference to claim 3, Wang discloses processor is configured to determine a number of the at least one frequency changing step from the first refresh rate to the target refresh rate based on an update frequency of an image displayed on the (for example, when the current refresh rate is 60Hz, and in which the static image is input 24, storage 148 may contain settings that indicate that the temporal buffer refresh rates with two intermediate refresh rates from 60Hz to 1Hz, for example from 60Hz, to 20Hz, to 12Hz, and finally to 1Hz. (see col. 8, lines 11-17).
	In reference to claim 4, Wang discloses the processor configured to determine duration of the first refresh rate (BP) based on an update frequency of an image displayed on the display (to avoid flickering, display 14 may adjust the refresh rate of display 14 gradually using temporal refresh rate…, the refresh rate of the display (in Hz) 
	In reference to claim 5, Wang discloses the processor is configured to determine a number of the at least one frequency changing step from the first refresh rate to the target refresh rate based on an increase/decrease direction between the current refresh rate and the target refresh rate (storage 148 may include registers for storing display settings, for example, a list of which refresh rates are available for display 14, information on available buffers (e.g., temporal buffer profiles, available spatial buffer regions, buffer characteristics such as available refresh rates as functions of time and/or position, etc.), information on which types of buffers should be deployed as a function of different high refresh rate and low refresh rate settings (e.g., information on how many intermediate refresh rates , (for example, frequency changing step from the first refresh rate) should be used in a temporal buffer as a function of the refresh rate difference between the maximum and minimum desired refresh rates, information on how many intermediate refresh rates should be used in a spatial buffer region as a function of the maximum and minimum refresh rate, etc. (for example, corresponding to the corresponding to the increase/decrease direction between the current refresh rate and the target refresh rate; see col. 7, lines 45-59).
 

	In reference to claim 6, Wang discloses processor is configured to identify the first refresh rate (buffer refresh rate) based on information about a frequency change path from the current refresh rate to the target refresh rate (refresh rate different between maximum and minimum desire refresh rate (target refresh rate), stored in the memory (storage 148 includes memory for storing information on how many intermediate refresh rates should be used in a temporal buffer as a function of the refresh rate difference between the maximum and minimum (frequency changing path) desired refresh rates, information on how many intermediate refresh rates should be used in a spatial buffer region as a function of the maximum and minimum refresh rate, etc. col. 7, lines 45-59).
	Claims 12-17 are method claims associated with claims 1-6, and therefore are rejected as the same reason as set forth as claims 1-6.
	In reference to claim 20 Wang discloses an electronic device in Figs 1, and 6, comprising: 
	a memory (148);  a display (20); and a processor (140) operatively connected with the memory, wherein the processor is configured to: 
	identify whether a state of the electronic device is included in a condition for changing a refresh rate of the display (analyze the image content of received image to produce information to produce information for some or all of the portions of the display; col. 7, 31-35);

	change the refresh rate of the display to a first refresh rate ( 5Hz) between the current refresh rate (30Hz) and the target refresh rate (1Hz); and 
	change the first refresh rate (5Hz) to the target refresh rate (1Hz) after the refresh rate of the display (30Hz) is changed to the first refresh rate (5Hz) (if controller 140 detects static content in one region of an image and moving content in another region of the image, controller 140 may produce a first target refresh rate (e.g., a low rate) for the static content region and a second target refresh rate (e.g., a high rate) for the portion of display 14 that has the moving content, see Figs 4 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nambi et al. (U.S. Patent No. 20180350313) in view of  Ranganathan et al. (US. 2003/0156074), hereinafter Ranganathan, and further in view of Holland et al. (US 2020/0074583).
	In reference to claim 7, Wang does not disclose the processor is configured to control the display using at least one of a timing parameter for the first refresh rate, a parameter for brightness of the display, and a parameter for duration of the first refresh rate.
	In the same field of endeavor, Nambi discloses timing parameter (vertical blanking interval)  for refresh rate between a transaction between two refresh rate (FIG. 20 shows refresh rate timing diagram 2000 depicting vertical blanking intervals 2002a-f during a transition between two different refresh rates (e.g., between a refresh rate of 40 Hz and a refresh rate of 60 Hz), in accordance with some embodiments of the disclosure.  During this sloping (smooth) transition between a first refresh rate of 40 Hz and an increased second refresh rate of 60 Hz, active video image frames 2004, 2006, 2008, 2010, and 2012, may be gradually increased in frequency during vertical blanking intervals; paragraph [101]). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the timing parameter in the refresh rate in Wang as taught by Nambi so that active video image frames may by gradually increased in frequency during vertical blanking interval.
	 Ranganathan discloses in Fig. 5A brightness parameter is used as display parameter in the energy module for the display in energy module (518 of Fig. 5A).

	Holland discloses the refresh duration to be implemented by the display panel …  the refresh duration to be implemented by the display panel 56 may be determined based at least in part on the display panel parameters.  For example, the controller 40 may determine the refresh duration by multiplying the height of the display panel 56 and line time of the display panel 56; see paragraph [85].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to use the refresh duration parameter in Wang as taught by Holland to improving power consumption and/or operational efficiency of electronic display (paragraph [6]).


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yi et al. (US 2018/0261191), hereinafter Yi.
	In reference to claim 8, Wang does not disclose the processor configured to:
when a predetermined application is executed among a plurality of applications stored in the memory, identify a refresh rate set in the predetermined application as the target refresh rate.
	In the same field of endeavor, Yi discloses when a predetermined application is executed among a plurality of applications stored in the memory, identify a refresh rate set in the predetermined application as the target refresh rate (…applications and their .
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to use application refresh rate as the target refresh rate in Wang as taught by Lee to improve the method for controlling a refresh rate of the 
mobile terminal in the refresh operation (paragraph [4]).
	In reference to claim 9, Yi discloses identify the target refresh rate based on at least one of a temperature or a power state of the electronic device (a current performance parameter of the mobile device … includes temperature of the mobile device; see paragraph [46]).
	 
Claim 10, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim (US 2013/0265294).
	In reference to claim 10, Wang does not discloses when [[a brightness of the display of the screen changed or]] a screen display on the screen changed, change the refresh rate from the current refresh rate (30Hz) to the target refresh rate without changing to the first refresh rate (60Hz) without changing to the first refresh rate.
	In the same field of endeavor, Kim discloses in Figs. 6 when a screen display on the screen changed (see F7#F8), change the refresh rate from the current refresh rate (30Hz) to the target refresh rate (60Hz) without changing to the first refresh rate without changing to the first refresh rate (paragraphs [42-43]).

	In reference to claim 18, Wang discloses [[when there is no update of an image displayed on the display]], identifying a predetermined target refresh rate; and 
	changing the refresh rate to a second refresh rate between the current refresh rate and the predetermined target refresh rate before changing the refresh rate to the predetermined target refresh rate (see discussion of claim 1).
	Wang does not discloses when there is no update, change the refresh rate to the predetermined rate.
	Kim discloses when there is no update of an image display on the display, change the refresh rate to the predetermined target refresh rate (TCON 66 may control the rate (refresh rate) at which consecutively identical or substantially identical frames (i.e., static images) are displayed on display 12.  In certain embodiments, the pixel formatter 54 of TCON 66 may control the refresh rate of display 12 according to the process 67… (paragraph [32]); If TCON 66 determines (block 70) that the frames are not substantially identical, TCON 66 may operate (block 72) in the default mode.   Otherwise, if TCON 66 determines (block 70) that the frames are substantially identical no update of an image displayed on the display), then TCON 66 may switch (block 74) to decreased refresh mode, where the display 12 may be refreshed at a refresh rate less than its default refresh rate (e.g. 30Hz; see Fig. 5 and 6).
Claim 19 is a method claim associated with the device claim 10 and therefore are rejected as the same reason set for in claim 10.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Verbeure (US 2015/0339994).
	 In reference to claim 11, Wang does not disclose the display comprises active organic light emitting diodes (OLED).
	In the same field of endeavor, Verbeure discloses an active matrix organic light emitting diode (210) in Fig. 2 and claim 2.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to use the light emitting diode in Wang as taught by Verbeure to provide to improve image quality - better contrast, higher brightness, a wider color range and much faster refresh rates.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUC Q DINH/Primary Examiner, Art Unit 2692